Case 1:20-cv-11090-FDS Document 1 Filed 06/08/20 Page 1 of 4 |

 

 

 

 

 

 

Qhin Wy sey US, DISTRICT COURT

 

nk ob. ie Ci Mich:

 

Letthan be heeliet Foon Civ Kigh|=
Vialahans., Aner (lad wth Dischtht@ Bed,

 

 

 

Comet NO, bo Alun, , a Se gad eats

 

 

Le Couch 4o ntecuctg 0 as ta peieaD
leou cual cigl-tr Svar being ala he ANY)
Lich, | gd

 

 

 

The Are Cicas ith Dicabi Hep Ad peds foth

 

Feisty las rat peyste Beh Olsahled persas

 

 

need 40 ais hase Suet. SlAQHOS2r,

 

ee cau. neh fea Ab Oth thsce fecatrne Ah:

 

Cin Oole Wha bo Disabled (onbab Iden

 

Ne eee hus VY Court, yn 1990, 194) yn,

 

Conbiit pin pe riddle cash, Oevssech Shield

 

hess Ci / Glace 4

 

 

 

1O]i5 Dale Hilt) oacnod his aight
Nid stag lps gyeled. ny Jissbil by pea

 

Court} yt shed J lsaby ba cord:

 

 

 

aoe Vetecoaac _Kj Aji lpreds jh DG oe

 
Case 1:20-cv-11090-FDS Document1 Filed 06/08/20 Page 2 of 4 )

bhics Dusiad, Ms, LUaS cubed [COP
| Jatal- ! ard Reondbach .

 

Nok

x

TH watt ke o. —_ mater A conypierce. lol

 

 

Hee Lik 14 Aline. tA Ade wer

 

 

 

TRorvelere and Mun (AY was Pro
| naclud @ on Gt er ae / ce Ch Clecich

: sealed f

 

a ee

C uttéadly Nikeuy is st) yo loceee | SHB
iar md Devons. rtere Lo bat been Hc
net A part "

 

ads, TE ag gr) Mental health ste Soed

 

tf al

eNO we aba ofp oy weott) Aiptt,

 

ist y-

 

Auledeg Aas repeated AH fem hop if

 

 

WBL “h tal ay on A” bas agltk ‘ADA:

 

 

 

 

J Lists cae LS “5 He i Led wal (ete,

Be 504 PM 2 pb on LeCving Lic
Cog Goo tik Yrs wy be

fm” aA

LL
‘i wand Tr got, tb
(fl of prc! pce. holed Bus nesce ,

 

 

 

 

 

OboWy_Can_ eG. re Fe fut Wey
| busindgl ln pubalie donmh S

 

 

 

a 4 ast [is Oke 4 ayn till peered fi

Bete" pb hon wilt Hale inl

 

 

 

 
Case 1:20-cv-11090-FDS Document1 Filed 06/08/20 Page 3 of 4

g
B ~ pe abetsthe ponent tad]

 

i fo Lhrvaeey_, Cyl 1 Dede
Ajicl Li, Mea Ad Vi AMe

 

 

Ach.
fag Revenk Ho Couch do tapervorg

 

 

 

 

 

 

aad “ityk aa OO let (2) tex Ge veces
we sf32 foe aca cratat Ly fey

if YOUL “rl FECA LO wxG DL] WL) | fA FAD pth
CAT? 1 IPE 9 f4 ylagica?é ty (FD

 

Ve elf AG Lila OCR f¥ mal Lye Qe I pepe? Ode £4

 

 

 

 

| Nelsev) (Lo verb de! pee pghdom fark oe

| wre Aod

tom creation Wikatn be

 

| fearped, flea cl anh  shavll Leg ceoked
| peed. destrotyed:

 

Belees, requeek, Le Louct do, Delec fore

 

Vy wack nk if A Nukes, noteds C

 

 
 

Aa ke Fras perked ho? fo tated —t

 

 

parc dal condecr

 

 

fac Tig r Ha _

 

 

 

 

 

 

 

Ca
7 A
ee rp Bisle, at SLY

 

 

 
Case 1:20-cv-11090-FDS Document1 Filed 06/08/20 Page 4 of 4 Ss

United Shades tedecal Coc}

 

 

Kester LVitsia bis ely

LP.

 

™N

 

 

(Dlin {/ ken
OW

 

ded hes Cul Lighbr-

 

 

 

Cockhhide of ec puce

 

 

 

 

 

athe SPofes Mori

 

 

f>—i 4 {oy -
telecd MWthca)l Center Dey7 6

 

G2 be F774

 

 

Ayec MACY 22.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
